DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and its depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first protective film" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second upper surface" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second upper surface" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (US Publication 2004/0130849).
	In re claim 1, Kurihara discloses a capacitor comprising: 
a lower electrode (12 – Figure 5, ¶101); 
a dielectric film (13 – Figure 5, ¶101) on the lower electrode (Figure 1); 
an upper electrode (14 – Figure 1, ¶101) facing the lower electrode with the dielectric film interposed therebetween (Figure 1); 
a first protective film (15 – Figure 5, ¶118) on the dielectric film (13 – Figure 5) and the upper electrode (14 – Figure 5), the first protective film defining a first through hole (left 17 – Figure 5, ¶134) that opens to the upper electrode (14 – Figure 1) and a second through hole (right 17 – Figure 5) that opens to the lower electrode (12 – Figure 5), and having a first upper surface that defines a first height of the first through hole and a second height of the second through hole (Figure 5); 
a second protective film (16 – Figure 5, ¶128) located in a part of a region in a plan view defined by the first upper surface of the first protective film (15 – Figure 5), the second 
a first terminal electrode (left 18 – Figure 5, ¶134) electrically connected to the upper electrode (14 – Figure 5) through the first through hole (left 17 – Figure 5), the first terminal electrode extending to at least the second upper surface of the second protective film (Figure 5); and 
a second terminal electrode (right 18 – Figure 5) electrically connected to the lower electrode (12 – Figure 5) through the second through hole (right 17 – Figure 5), theAFDOCS/21293882.1Attorney Docket No. 036433.04178 - 44 -second terminal electrode extending to at least the second upper surface of the second protective film (Figure 5).
In re claim 2, Kurihara discloses the capacitor according to claim 1, as explained above. Kurihara further discloses wherein a thickness of the second protective film (16 – Figure 5) is greater than the first height of the first through hole (left 17 – Figure 5; Note that the second protective film extends to the height of the dielectric layer).
In re claim 3, Kurihara discloses the capacitor according to claim 1, as explained above. Kurihara further discloses wherein a thickness of the second protective film (16 – Figure 5) is 2 times to 20 times that of the first height of the first through hole (¶190, ¶312; Note that the thickness of the barrier layer thickness is 0.1 micrometers and the thickness of the protective layer is 4 micrometers. Therefore, the thickness of the barrier layer, or second protective film, is 2 to 20 times the height of the first through hole that passes through the barrier layer.).
In re claim 5, Kurihara discloses the capacitor according to claim 1, as explained above. Kurihara further discloses wherein the second protective film (16 – Figure 5) is in a first location between the first through hole (left 17 – Figure 5) and the second through hole (right 17 – Figure 5) on the first upper surface of the first protective film (15 – Figure 5).
In re claim 6, Kurihara discloses the capacitor according to claim 5, as explained above. Kurihara further discloses wherein the second protective film (16 – Figure 5) is further in a 
In re claim 10, Kurihara discloses the capacitor according to claim 1, as explained above. Kurihara further discloses the first protective film (15 – Figure 6) and the second protective film (16 – Figure 1) are separate films (¶310, ¶312, Figure 5).
In re claim 17, Kurihara discloses a method of manufacturing a capacitor, the method comprising: 
providing a lower electrode (12 – Figure 5); 
covering the lower electrode with a dielectric film (13 – Figure 5); 
providing an upper electrode (14– Figure 5) on the dielectric film so as to face the lower electrode (Figure 5); 
providing a first protective film (15 – Figure 5) on the dielectric film and the upper electrode (14 – Figure 5), the first protective film defining a first through hole (left 17 – Figure 5) that opens to the upper electrode (14 – Figure 5) and a second through hole (right 17 – Figure 5) that opens to the lower electrode (12 – Figure 5), and having a first upper surface that defines a first height of the first through hole and a second height of the second through hole (aligns with upper surface of 16 in Figure 5); 
providing a second protective film (16 – Figure 5) in a part of a region in a plan view defined by the first upper surface of the first protective film (15 – Figure 5), the second protective film having a second upper surface located higher than the first upper surface of the first protective film (see Figure 5); and 
electrically connecting a first terminal electrode (left 18 – Figure 5) and a second terminal (right 18 – Figure 5) electrode to the upper electrode (14 – Figure 5) and the lower electrode (12 – Figure 5) through the first through hole (left 17 – Figure 5) and the AFDOCS/21293882.1Attorney Docket No. 036433.04178- 49 -second through hole (right 17 – Figure 5), respectively, each of the first terminal electrode and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US Publication 2004/0130849).
In re claim 4, Kurihara discloses the capacitor according to claim 1, as explained above. Kurihara does not explicitly disclose wherein a thickness of the second protective film is 0.2 times to 2 times of a width of the first terminal electrode or the second terminal electrode in a direction in which the first through hole and the second through hole are aligned in the plan view of the first upper surface of the first protective film. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the width of the terminal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Kurihara discloses a capacitor comprising: 
a lower electrode (12 – Figure 5); 
a dielectric film (13 – Figure 5) on the lower electrode (Figure 5); 
an upper electrode (14 – Figure 5) facing the lower electrode with the dielectric film interposed therebetween (Figure 5); 
a protective film (16 – Figure 5) on the dielectric film (13 – Figure 5) and the upper electrode (14 – Figure 5), the protective film (15 – Figure 5) having an upper surface located higher than the first upper surface of the first protective film (15 – Figure 5); 
a first terminal electrode (left 17, 18 – Figure 5) electrically connected to the upper electrode (14 – Figure 5) and extending to at least the upper surface of the protective film (Figure 5); and 
a second terminal electrode (right 17, 18 – Figure 5) electrically connected to the lower electrode (12 – Figure 5)and extending to at least the upper surface of the protective film (16 – Figure 5), AFDOCS/21293882.1Attorney Docket No. 036433.04178 - 47 – 
Kurihara does not explicitly disclose wherein a thickness of the second protective film is 0.2 times to 2 times of a width of the first terminal electrode or the second terminal electrode in a direction in which the first through hole and the second through hole are aligned in the plan view of the first upper surface of the first protective film. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the width of the terminal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Kurihara discloses the capacitor according to claim 12, as explained above. Kurihara further discloses wherein the protective film (16 – Figure 5) is in a first location 
In re claim 14, Kurihara discloses the capacitor according to claim 13, as explained above. Kurihara further discloses wherein the protective film (16 – Figure 5) is further in a second location outside of the first location between the first terminal electrode (left 17, 18 – Figure 5) and the second terminal electrode (right 17, 18 – Figure 5).
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US Publication 2004/0130849) in view of Togashi et al.  (US Publication 2008/0080122).
In re claim 11, Kurihara discloses the capacitor according to claim 1, as explained above. Kurihara does not explicitly disclose wherein, in the plan view of the first upper surface of the first protective film, the first terminal electrode and the second terminal electrode are each aligned at a same distance from an outer edge of the first upper surface in a first direction intersecting with a second direction in which the first through hole and the second through hole are aligned.
Togashi discloses that the distance between respective terminal electrodes of a capacitor element affects the equivalent series inductance (¶4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to determine a proper distance between terminal electrodes, and thus distance from an edge of the protective film, to acquire a device having desired ESL characteristics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




	Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the second protective film has an inversely tapered shape extending from the upper surface of the first protective film to the upper surface of the second protective film. 
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first and second protective films are integral films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848